United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Charleston, WV, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-783
Issued: November 2, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 8, 2011 appellant filed a timely appeal from an Office of Workers’
Compensation Programs’ (OWCP) merit decision dated January 13, 2011 which denied
appellant’s claim for an occupational disease.
Pursuant to the Federal Employees’
1
Compensation Act (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of the case.
ISSUE
The issue is whether appellant met her burden of proof to establish that she developed
bilateral carpal tunnel syndrome and headaches while in the performance of duty.
FACTUAL HISTORY
This is the second appeal in the present case. In a December 23, 2009 decision, the
Board affirmed OWCP’s February 9, 2009 decision which denied appellant’s claim for an
1

5 U.S.C. §§ 8101-8193.

occupational disease. The Board found that she did not submit sufficient medical evidence to
establish that she developed bilateral carpal tunnel syndrome in the performance of duty. The
facts and the circumstances of the case as set forth in the Board’s prior decision are incorporated
by reference.2
On December 14, 2010 appellant, through her attorney, requested reconsideration. She
submitted evidence previously of record. In a March 30, 2010 report, Dr. Richard M. Ward, a
Board-certified orthopedic surgeon, saw appellant on that date for a disability rating. He noted
that appellant worked at the employing establishment keying mail and experienced radiating
neck pain in 2006 which caused headaches and numbness in the right upper extremity.
Appellant stopped work on June 21, 2008 due to her neck condition. Dr. Ward noted that an
October 3, 2008 magnetic resonance imaging (MRI) scan revealed disc bulges at C5-6 and C6-7
with foraminal stenosis. On examination, appellant had pain in the posterior neck radiating into
the right upper extremity, involuntary muscle spasm with loss of cervical spine motion, weak
grip strength due to a fracture of the distal left forearm in November 2009, and intact sensation in
both arms. Dr. Ward opined that appellant had symptomatic posterior disc bulges at C5-6 and
C6-7 creating bilateral foraminal stenosis. He opined that to a reasonable degree of medical
probability appellant had symptomatic disc protrusions at C5-6 and C6-7 levels creating bilateral
foraminal stenosis as a direct result of her job. Dr. Ward based his opinion on the fact that
appellant was asymptomatic prior to her job and the positive findings of the October 3, 2008
MRI scan.
In a decision dated January 13, 2011, OWCP denied modification of the February 9, 2009
decision.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of establishing the essential
elements of his or her claim including the fact that the individual is an “employee of the United
States” within the meaning of FECA, that the claim was timely filed within the applicable time
limitation period of FECA, that the injury was sustained in the performance of duty as alleged,
and that any disability and/or specific condition for which compensation is claimed are causally
related to the employment injury. These are the essential elements of each and every
compensation claim regardless of whether the claim is predicated upon a traumatic injury or an
occupational disease.3
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) factual
statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed or, stated differently, medical evidence establishing that the
2

Docket No. 09-1123 (issued December 23, 2009).

3

Gary J. Watling, 52 ECAB 357 (2001).

2

diagnosed condition is causally related to the employment factors identified by the claimant.
The medical evidence required to establish causal relationship is generally rationalized medical
opinion evidence. Rationalized medical opinion evidence is medical evidence which includes a
physician’s rationalized opinion on the issue of whether there is a causal relationship between the
claimant’s diagnosed condition and the implicated employment factors. The opinion of the
physician must be based on a complete factual and medical background of the claimant, must be
one of reasonable medical certainty, and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.4
ANALYSIS
It is not disputed that appellant’s duties as a data conversion operator include prolonged
sitting at a computer and keying information. However, appellant has not submitted sufficient
medical evidence to establish that she sustained bilateral carpal tunnel syndrome causally related
to her employment duties. On reconsideration, she submitted additional medical evidence and
asserted that this evidence shows that her claimed condition was employment related.
Appellant submitted a March 30, 2010 report from Dr. Ward who noted appellant’s work
duties entailed keying mail all day which caused radiating pain in the neck, headaches and
numbness in the right upper extremity. She stopped work on June 21, 2008 due to her neck
condition. Dr. Ward noted that appellant had symptomatic posterior disc bulges at C5-6 and
C6-7 creating bilateral foraminal stenosis. He opined that to a reasonable degree of medical
probability appellant had symptomatic disc protrusions at C5-6 and C6-7 levels creating bilateral
foraminal stenosis as a direct result of her job as described by appellant. Dr. Ward based his
opinion on the fact that appellant was asymptomatic prior to her job and the positive findings of
the October 3, 2008 MRI scan. He did not address appellant’s claimed bilateral carpal tunnel
syndrome or headaches. With regard to whether appellant’s cervical disc disease is causally
related to her federal employment, Dr. Ward’s only rationale for his support was that appellant
had no cervical problems prior to her employment as a data entry processor and because her job
required her to use a data entry processor “all day long.” The Board has held that an opinion that
a condition is causally related to an employment injury because the employee was asymptomatic
before the injury is insufficient, without supporting rationale, to support a causal relationship.5
Without any explanation or rationale for the conclusion reached, such report is insufficient to
establish causal relationship. Dr. Ward did not provide any medical rationale to explain the
reasons why keying or using a typewriter in appellant’s part-time position caused or aggravated a
cervical condition. Therefore, his report is insufficient to meet appellant’s burden of proof.
An award of compensation may not be based on surmise, conjecture or speculation.
Neither, the fact that appellant’s condition became apparent during a period of employment nor
the belief that the condition was caused, precipitated or aggravated by her employment is

4

Solomon Polen, 51 ECAB 341 (2000).

5

Kimper Lee, 45 ECAB 565 (1994).

3

sufficient to establish causal relationship.6 Causal relationships must be established by
rationalized medical opinion evidence. Appellant failed to submit such evidence and OWCP
therefore properly denied her claim for compensation.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof in establishing that she
developed an employment-related injury in the performance of duty.
ORDER
IT IS HEREBY ORDERED THAT the January 13, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 2, 2011
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

See Dennis M. Mascarenas, 49 ECAB 215 (1997).

4

